Cite as 2016 Ark. 425


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-16-949

                                                  Opinion Delivered: December   1, 2016
ERIC DARNELL THROWER
                    APPELLANT
                                            MOTION TO BE RELIEVED AS
V.                                          COUNSEL, TO STAY BRIEFING
                                            SCHEDULE, AND   FOR   THE
STATE OF ARKANSAS                           APPOINTMENT    OF    NEW
                                   APPELLEE COUNSEL


                                                  MOTION GRANTED.



                                         PER CURIAM


        Appellant Eric Darnell Thrower was convicted of murder in the first degree and

 arson. He was sentenced to life plus ten years in the Arkansas Department of Correction.

 An appeal from the judgment has been lodged in this court. Thrower is represented on

 appeal by Robert N. Jeffrey. Jeffrey now asks to be relieved as counsel on the ground that

 he is ineligible for compensation for services as appellate counsel.

        Arkansas Code Annotated section 19-4-1604(b)(2)(B) (Repl. 2007) provides that

 persons employed as full-time public defenders who are not provided with a state-funded

 secretary are eligible to seek compensation for appellate work. Counsel affirms that he is a

 full-time public defender with a full-time, state-funded secretary. Under these

 circumstances, he is not entitled to payment for services in this appeal, and his request to be

 relieved is well-founded. See Craigg v. State, 2012 Ark. 95 (per curiam). We therefore grant

 Jeffrey’s motion to be relieved. We appoint attorney Thomas Burns to represent appellant.

 Our clerk is directed to set a new briefing schedule for the appeal.

        Motion granted.